Title: From Thomas Jefferson to John L. Thomas, 25 April 1825
From: Jefferson, Thomas
To: Thomas, John L.


Dr Sir
Monto
Apr. 25. 25
I am so oppressed with writing that I put off answering your two letters in the expectn I should meet with you in my rides to the University. mr Page (exr of mr Eppes) informed me of his draught on me as soon as he made it and I immediately assured him it should be honored. this shall accdly be done with little delay. I wish to hear of the arrival of my Bedfd  tobo in Richmd but will draw without awaiting that  at any moment the money is needed by the Univty your’s with great esteemTh: J.